DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (2016/0381546).
Regarding claim 1, Kim discloses a communications method (see fig.1, element 100, paragraph [0015] and its description), wherein the method comprises: obtaining, by a terminal device, a relay mode of the terminal device (see abstract, fig.1, element 140, paragraphs [0040-0041], [0046-0047] and its description); and sending, by the terminal device, relay mode information of the terminal device and registration information to a 
Regarding claim 2, Kim further discloses the registration information comprises identification information of the terminal device and/or identification information of a core network node with which the terminal device is registered; or the registration information is a registration request message (see paragraph [0117]).
Regarding claim 3, Kim further discloses obtaining, by the terminal device, the relay mode of the terminal device based on an idle-state camping manner of the terminal device (see paragraphs [0009], [0054], [0121]); obtaining, by the terminal device, the relay mode of the terminal device based on a preconfigured association relationship; or obtaining, by the terminal device, the relay mode of the terminal device based on a location of the terminal device (see paragraphs [0008], [0037-0039], [0047], [0058-0059]).
Regarding claim 4, Kim further discloses the relay mode of the terminal device is a long-term relay mode if the terminal device camps on an indirect transmission link when the terminal device is in an idle state; or the relay mode of the terminal device is a temporary relay mode if the terminal device camps on a direct transmission link when the terminal device is in an idle state (see abstract, paragraphs [0008-0009], [0047], [0050], [0058-0059]).
Regarding claim 5, Kim further discloses the relay mode of the terminal device is a long-term relay mode when the terminal device is located within a preset area range; or the relay mode of the terminal device is a temporary relay mode when the 
Regarding claim 6, Kim further discloses receiving, by the terminal device, registration area information and/or registration update timer duration of the terminal device from the relay device, wherein a registration area corresponding to the registration area information of the terminal device is the same as a registration area of the relay device; and the registration update timer duration of the terminal device is the same as registration update timer duration of the relay device (see fig.2, paragraphs [0008-0011], [0062] and its description).
Regarding claim 7, Kim further discloses a communications method (see fig.1, element 100, paragraph [0015] and its description), wherein the method comprises:
receiving, by a relay device, relay mode information of a terminal device and registration information from the terminal device (see abstract, fig.1, element 140, 130, fig.6, paragraphs [0040-0041], [0047], [0050], [0117] and its description); and sending, by the relay device, a registration request message to an access network (AN) node based on the relay mode information and the registration information (see abstract, figs.1-2, elements 130, 120, fig.6, paragraphs [0008-0009], [0040-0041], [0046-0047], [0050-0051], [0056-0060], [0117] and its description).
Regarding claim 8, Kim further discloses the registration information comprises identification information of the terminal device and/or identification information of a core network node with which the terminal device is registered; or the registration information is a registration request message (see paragraphs [0008-0011], [0117]).
Regarding claim 9, Kim further discloses when a relay mode corresponding to the relay mode information is a long-term relay mode, the registration request message is used to request to register the relay device and the terminal device (see abstract, paragraphs [0008-0011], [0047], [0050], [0058-0059]).
Regarding claim 10, Kim further discloses the registration request message comprises identification information of a core network node with which the relay device is registered and/or identification information of the relay device; and the registration request message further comprises the identification information of the core network node with which the terminal device is registered and/or the identification information of the terminal device (see paragraphs [0009-0011]).
Regarding claim 11, Kim further discloses sending, by the relay device to the AN node, the identification information of the relay device and/or the identification information of the core network node with which the relay device is registered (see abstract, fig.1, elements 130, 120, fig.6, paragraphs [0009-0011], [0040-0041], [0046-0047], [0050-0051], [0056-0060], [0117] and its description).
Regarding claim 12, Kim further discloses the registration request message comprises a registration type and/or relay device indication information, wherein the relay device indication information indicates the relay device; and the registration type is used to instruct to register at least two devices (see paragraphs [0009-0011]).
Regarding claim 13, Kim further discloses receiving, by the relay device, a registration accept message, wherein the registration accept message comprises: registration area information of the relay device and registration area information of the terminal device, wherein a registration area corresponding to the registration or registration update timer duration of the terminal device and registration update timer duration of the relay device, wherein the registration update timer duration of the terminal device is the same as the registration update timer duration of the relay device (see abstract, fig.1, element 140, 130, fig.6, paragraphs [0008-0011], [0040-0041], [0050], [0117] and its description).
Regarding claim 14, Kim further discloses when a relay mode corresponding to the relay mode information is a temporary relay mode, the registration request
message is used to request to register the terminal device (see abstract, paragraphs [0008], [0047], [0050], [0058-0059]).
Regarding claim 15, Kim further discloses sending, by the relay device to the AN node, the identification information of the terminal device and/or the identification information of the core network node with which the terminal device is registered (see abstract, fig.1, elements 130, 120, fig.6, paragraphs [0009-0011], [0040-0041], [0046-0047], [0050-0051], [0056-0060], [0117] and its description).
Regarding claim 16, Kim discloses a communications apparatus (see fig.1, element 140, paragraph [0015] and its description), comprising: a processing unit, configured to obtain a relay mode of a terminal device (see abstract, fig.1, element 140, paragraphs [0040-0041], [0046-0047], fig.10, element 141, and its description); and a transceiver unit, configured to send relay mode information of the terminal device and registration information to a relay device (see abstract, fig.1, element 140, 130, fig.6, paragraphs [0040-0041], [0050], [0117], fig.10. element 142 and its description).
Regarding claim 17, Kim further discloses the registration information comprises identification information of the terminal device and/or identification information of a core network node with which the terminal device is registered; or the registration information is a registration request message (see abstract, paragraphs [0008-0011]).
Regarding claim 18, Kim further discloses obtain the relay mode of the terminal device based on an idle-state camping manner of the terminal device; obtain the relay mode of the terminal device based on a preconfigured association relationship; or obtain the relay mode of the terminal device based on a location of the terminal device (see abstract, paragraphs [0054], [0121]).
Regarding claim 19, Kim further discloses the relay mode of the terminal device is a long-term relay mode if the terminal device camps on an indirect transmission link when the terminal device is in an idle state; or the relay mode of the terminal device is a temporary relay mode if the terminal 20 device camps on a direct transmission link when the terminal device is in an idle state (see abstract, paragraphs [0008-0011], [0047], [0050], [0058-0059]).
Regarding claim 20, Kim further discloses the relay mode of the terminal device is a long-term relay mode when the terminal device is located within a preset area range; or the relay mode of the terminal device is a temporary relay mode when the terminal device is located outside a preset area range (see abstract, paragraphs [0008-0011], [0047], [0050], [0058-0059]).

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


    PNG
    media_image1.png
    236
    238
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE

/CONGVAN TRAN/Primary Examiner, Art Unit 2647